Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 13 and 15 – 20 are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the language “The present disclosure is directed to read level edge find operations in a memory sub- system” can be implied from the title and fails to provide a concise statement of the technical disclosure of the patent. 

Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 11 objected to because of the following informalities:  
The language “distributions: “ should be – distributions;--

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The claims are not numbered consecutively, claim 14 has been omitted. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2 and 12, claim 2 as representative, the limitation “determining that the second error rate sample exceeds the target error rate and the second error rate sample does not exceed the target error rate” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or 

Regarding claims 2 and 12, claim 2 as representative, the limitation “in response to determining that the second error rate sample exceeds the target error rate and the second error rate sample does not exceed the target error rate” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “the second error rate”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 – 13 and 15 – 20 are rejected on the ground of nonstatutory double patenting over claims 1, 2, and 4 – 10 of U.S. Patent No. 10,990,475 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/197,264
Claim 1 – Patent 10,990,475
A memory system comprising:
A memory system comprising: 

one or more memory devices;  and 
a processing device coupled to the memory device, wherein the processing device is to perform operations comprising: 
a processing device coupled to the one or more memory devices, wherein the processing device is to 
receiving a request to locate one or more distribution edges of one or more programming distributions of a memory cell, the request specifying a target error rate for the one or more programming distributions; 
receive a request to locate one or more distribution edges of one or more programming distributions of a memory cell, the request specifying a target bit error rate (BER) for the one or more programming distributions, 
measuring at least one error rate sample of a first programming distribution selected from the one or more programming distributions; and 
wherein the processing device, in response to the request, is to: select a first programming distribution for which to locate a first distribution edge;  measure a first BER sample of the first programing distribution using a first offset value that is offset from a first center value corresponding to a first read level threshold; and 
determining a location of a first distribution edge of the first programming distribution at the target error rate based 



One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/197,264 is an obvious variation of the claimed subject matter of independent claim 1, of patent 10,990,475. Specifically, both claim 1, of the current application 17/197,264, and claim 1, of patent 10,990,475 discloses: A memory system comprising: a memory device; and a processing device coupled to the memory device, wherein the processing device is to perform operations comprising:, comprising such steps as “receiving a request to locate one or more distribution edges of one or more programming distributions of a memory cell” and “measuring at least one error rate sample of a first programming distribution selected from the one or more programming distributions”. 
One of ordinary skill in the art would recognize the memory system disclosed by claim 1, of the current application 17/197,264, as a broader recitation of the operations performed by the memory system disclosed in claim 1 of Patent 10,990,475. Performing broader operations of a disclosed memory system would be recognize by one of ordinary skill in the art as an obvious variant of the narrow recitation. 
Therefore, one of ordinary skill in the art would recognize the memory system of claim 1, of the current application 17/197,264, as performing the operations of the memory system of claim 1, of U.S. Patent 10,990,475, and as such are obvious variants of each other.

Claim 2 – Application 17/197,264
Claims 1,2– Patent 10,990,475
Claim 3 – Application 17/197,264
Claim 2 – Patent 10,990,475
Claim 4 – Application 17/197,264
Claim 4 – Patent 10,990,475
Claim 5 – Application 17/197,264
Claim 8 – Patent 10,990,475
Claim 6 – Application 17/197,264
Claim 9 – Patent 10,990,475
Claim 7 – Application 17/197,264
Claim 10 – Patent 10,990,475
Claim 8 – Application 17/197,264
Claim 5 – Patent 10,990,475
Claim 9 – Application 17/197,264
Claim 6 – Patent 10,990,475
Claim 10 – Application 17/197,264
Claim 7 – Patent 10,990,475
Claim 11 – Application 17/197,264
Claim 1 – Patent 10,990,475
Claim 12 – Application 17/197,264
Claim 1,2 – Patent 10,990,475
Claim 13 – Application 17/197,264
Claim 2,4 – Patent 10,990,475


Claim 15 – Application 17/197,264
Claim 8 – Patent 10,990,475
Claim 16 – Application 17/197,264
Claim 9 – Patent 10,990,475
Claim 17 – Application 17/197,264
Claim 10 – Patent 10,990,475
Claim 18 – Application 17/197,264
Claim 5,6,7 – Patent 10,990,475
Claim 19 – Application 17/197,264
Claim 1 – Patent 10,990,475
Claim 20 – Application 17/197,264
Claim 1,2 – Patent 10,990,475



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 9 – 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharon et al., U.S. Publication 2015/0085573 (herein Sharon), in view of Karakulak et al., U.S. Publication 2016/0148702 (herein Karakulak).

Regarding claims 1 and 11, claim 1 as representative, Sharon teaches: A memory system comprising: a memory device (figure 1, element 104); and and a processing device coupled to the memory device, wherein the processing device is to perform operations comprising: (figure 1, element 103;), receiving a request to locate one or more distribution edges of one or more programming distributions of a memory cell, the request specifying a target error rate for the one or more programming distributions: (figure 3, element 306, ECC related information); measuring at least one error rate sample of a first programming distribution selected from the one or more programming distributions (figure 3, element 304, element 308). Sharon does not explicitly teach: determining a location of a first distribution edge of the first 
Karakulak additionally teaches: determining a location of a first distribution edge of the first programming distribution at the target error rate based on a comparison of the at least one error rate sample of the first programming distribution against the target error rate (claim 10, paragraph 0080).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Sharon: A memory system comprising: a memory device; and a processing device coupled to the memory device, wherein the processing device is to perform operations; with the teaching of Karakulak: determining a location of a first distribution edge of the first programming distribution at the target error rate for the purpose of characterizing multi-level cell memory (abstract). Multi-level cell memory is well-known in the art (figure1). Calibration, though an update function, of multi-level cell memory is a well-known design choice in the art (paragraph 0020). Interpolating is a well-known design choice in the art (paragraph 0080).

Regarding claims 2 and 12, claim 2 as representative, Sharon and Karakulak teach the limitations of the parent claims. Sharon additionally teaches: the at least one error sample of the first programming distribution comprises a first error rate sample and a second error rate sample; measuring the at least one error rate sample of the first programming distribution comprises measuring the first error rate sample using a first offset value that is offset from a first center value corresponding to a first read level threshold, and measuring the second error rate sample using a second offset value that 
Karakulak additionally teaches: in response to determining that the second error rate sample exceeds the target error rate and the second error rate sample does not exceed the target error rate, determining the location of the first distribution edge of the first distribution at the target error rate by interpolating between the first error rate sample and the second error rate sample (claim 10, paragraph 0080). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 3, Sharon and Karakulak teach the limitations of the parent claims. Sharon additionally teaches: the at least one error rate sample of the first programming distribution further comprises a third error rate sample and a fourth error rate sample (figure 3); measuring the at least one error rate sample of the first programming distribution further comprises measuring the third error rate sample using a third offset value that is offset from a second center offset value of a second read level threshold,  (figure 3, element 304); measuring a fourth error rate sample using a fourth 
Karakulak teaches: determining that the fourth error rate sample exceeds the target error rate and the third error rate sample does not exceed the target error rate; and determining a location of a second distribution edge of the first programming distribution at the target error rate by interpolating between the third error rate sample and the fourth error rate sample (paragraph 0080). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 4, Sharon and Karakulak teach the limitations of the parent claims. Sharon additionally teaches: determining a distribution width of the first programming distribution using the locations of the first and second distribution edges of the first programming distribution (figure 8, element 890, 892); and determining a location of a first distribution edge of a second programming distribution and a location of a second distribution edge of the second programming distribution (figure 8, element 890, 892). Sharon does not explicitly teach: determining a distribution width of the second programming distribution using the locations of the first and second distribution edges of the second programming distribution; and determining a total distribution level 
Karakulak teaches: determining a distribution width of the second programming distribution using the locations of the first and second distribution edges of the second programming distribution; and determining a total distribution level width using the distribution width of the first programming distribution and the second distribution width of the second programming distribution (paragraph 0080). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claims 6 and 16, claim 6 as representative, Sharon and Karakulak teach the limitations of the parent claims. Sharon additionally teaches: the first read level threshold corresponds to a specified page of a specified page type; measuring the first error sample further comprises reading the first error rate sample for the specified page; the operations further comprise determining that the first error rate sample does not exceed the target error rate, and incrementing the first offset value to the second offset value in response to determining that the first error rate sample does not exceed the target error rate; measuring the second error rate sample further comprises reading the second error rate sample for the specified page; and determining that the second error rate sample exceeds the target error rate comprises comparing the second error rate sample against the target error rate (figure 3, element 300).

Regarding claims 7 and 17, claim 7 as representative, Sharon and Karakulak teach the limitations of the parent claims. Sharon additionally teaches: in response to 

Regarding claim 8, Sharon and Karakulak teach the limitations of the parent claims. Sharon additionally teaches: measuring at least one error rate sample of a second programming distribution selected from the one or more programming distributions, wherein the second programming distribution is adjacent to the first programming distribution (figure 3, 6). Sharon does not explicitly teach: determining a location of a first distribution edge of the second programming distribution at the target error rate based on a comparison of the at least one error rate sample of the second programming distribution to the target error rate.
Karakulak teaches: determining a location of a first distribution edge of the second programming distribution at the target error rate based on a comparison of the at least one error rate sample of the second programming distribution to the target error rate (claim 10; paragraph 0080). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 9, Sharon and Karakulak teach the limitations of the parent claims. Sharon additionally teaches: determining a first valley margin as a valley margin between the first and second programming distributions using the locations of the first 

Regarding claim 13, Sharon and Karakulak teach the limitations of the parent claims. Sharon additionally teaches: the at least one error rate sample of the first programming distribution further comprises a third error rate sample and a fourth error rate sample (figure 3); measuring the at least one error rate sample of the first programming distribution further comprises measuring the third error rate sample using a third offset value that is offset from a second center offset value of a second read level threshold,  (figure 3, element 304); measuring a fourth error rate sample using a fourth offset value that is offset from the third offset value, wherein the second read level threshold is on an opposite side of the first programming distribution (figure 3, element 308); determining a distribution width of the first programming distribution using the locations of the first and second distribution edges of the first programming distribution (figure 8, element 890, 892); and determining a location of a first distribution edge of a second programming distribution and a location of a second distribution edge of the second programming distribution (figure 8, element 890, 892). Sharon does not explicitly teach: determining that the fourth error rate sample exceeds the target error rate and the third error rate sample does not exceed the target error rate; and determining a location of a second distribution edge of the first programming distribution at the target error rate by interpolating between the third error rate sample and the fourth error rate sample; determining a distribution width of the second programming 
Karakulak teaches: determining that the fourth error rate sample exceeds the target error rate and the third error rate sample does not exceed the target error rate; and determining a location of a second distribution edge of the first programming distribution at the target error rate by interpolating between the third error rate sample and the fourth error rate sample (paragraph 0080); determining a distribution width of the second programming distribution using the locations of the first and second distribution edges of the second programming distribution; and determining a total distribution level width using the distribution width of the first programming distribution and the second distribution width of the second programming distribution (paragraph 0080). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 19, Sharon teaches: A system comprising: a host system (figure 1, element 100); and a memory sub-system coupled to the host system, wherein the memory sub-system comprises a memory device and a processing device coupled to the memory device (figure 1, element 103, 120), wherein the processing device is to perform operations comprising: receiving a request from the host system for a read window budget of a memory cell, the request specifying a target error rate for a plurality of programming distributions of the memory cell (figure 3); determining a location for 
Karakulak teaches: obtaining the read window budget based on the location for each distribution edge (claim 10; paragraph 0080); and sending the read window budget to the host system (paragraph 0122, 0113, 0115). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Allowable Subject Matter
Claims 5, 10, 15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Liikanen; Bruce A. et al. 		US 20180341552
Koudele; Larry J. et al. 		US 20180341553 A1
Darragh; Neil Richard et al. 	US 10430112 B2
Koudele; Larry J. et al. 		US 10140040 B1
Liikanen; Bruce A. et al. 		US 20210011802 A1

Weathers; Anthony D. et al. 	US 20130290612 A1
measuring at least one error rate sample of a first programming distribution selected from the one or more programming distributions; and 
determining a location of a first distribution edge of the first programming distribution at the target error rate based on a comparison of the at least one error rate sample of the first programming distribution against the target error rate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Daniel F. McMahon/Primary Examiner, Art Unit 2111